756 N.W.2d 77 (2008)
Warren M. ROBERTSON, Jr., Plaintiff-Appellee,
v.
DAIMLERCHRYSLER CORPORATION, n/k/a Chrysler, LLC, Defendant-Appellant.
Docket No. 134805. COA No. 263067.
Supreme Court of Michigan.
September 26, 2008.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the July 26, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals opinion in part with regard to its application of Sington v. Chrysler Corp., 467 Mich. 144, 648 N.W.2d 624 (2002), and the Workers' Compensation Appellate Commission's determination that Sington is inapplicable to this case, and we REMAND this case to the Board of Magistrates for further proceedings regarding disability consistent with the standards set forth in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court. We do not retain jurisdiction.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order partially vacating the Court of Appeals judgment with regard to its application of Sington v. Chrysler Corp., 467 Mich. 144, 648 N.W.2d 624 (2002), and the Workers' Compensation Appellate Commission's determination that Sington is inapplicable to this case, and remanding this case to the magistrate for further proceedings regarding disability consistent with the standards set forth in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008).
Because I dissented from the majority opinion in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 I vote to grant leave to appeal in this case to consider whether a majority of this Court reached the correct decision in Stokes.